NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 200038-U

                                   Order filed June 14, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
      ILLINOIS,                                       )      of the 10th Judicial Circuit,
                                                      )      Peoria County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )      Appeal No. 3-20-0038
             v.                                       )      Circuit No. 05-CF-114
                                                      )
      WILLIE M. WELLS,                                )      Honorable
                                                      )      Paul P. Gilfillan,
             Defendant-Appellant.                     )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court.
            Justices Daugherity and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: The circuit court properly considered juvenile mitigation factors when sentencing
                  the defendant.

¶2          The defendant, Willie M. Wells, appeals following the Peoria County circuit court’s order

     resentencing him to 30 years’ imprisonment for aggravated criminal sexual assault, a consecutive

     21 years’ imprisonment for aggravated vehicular hijacking, and a concurrent 6 years’

     imprisonment for kidnapping. The defendant argues the court imposed an unconstitutional de facto
     life sentence because it did not consider the juvenile sentencing factors set forth in section 5-4.5-

     105 of the Unified Code of Corrections (Code) (730 ILCS 5/5-4.5-105 (West 2020)).

¶3                                           I. BACKGROUND

¶4          The defendant was convicted of aggravated criminal sexual assault (720 ILCS 5/12-

     14(a)(1) (West 2004)), aggravated vehicular hijacking (id. § 18-4(a)(3)), and kidnapping (id. § 10-

     1(a)(1)). The defendant was 16 years old at the time of the offenses. The court initially sentenced

     the defendant to 40 years’ imprisonment for aggravated criminal sexual assault, a consecutive 21

     years’ imprisonment for aggravated vehicular hijacking, and a concurrent 6 years’ imprisonment

     for kidnapping. On direct appeal, this court affirmed the defendant’s convictions and sentences.

     People v. Wells, No. 3-07-0725 (2009) (unpublished order under Illinois Supreme Court Rule 23).

¶5          In July 2009, the defendant filed a postconviction petition. The circuit court denied the

     defendant’s petition, and the defendant did not appeal.

¶6          In June 2016, the defendant filed a motion for leave to file a successive postconviction

     petition. The defendant argued, in relevant part, that his 61-year de facto life sentence was

     unconstitutional under the eighth amendment of the United States Constitution and the

     proportionate penalties clause of the Illinois Constitution because he was a juvenile at the time of

     the offenses. The court denied the defendant’s motion for leave finding both arguments could have

     been raised on direct appeal. The defendant appealed, and this court remanded for a new sentencing

     hearing as required by People v. Buffer, 2019 IL 122327. People v. Wells, 2019 IL App (3d)

     160636-U.

¶7          At the new sentencing hearing, prior to hearing evidence, the circuit court discussed with

     the parties whether, after Buffer, it could sentence the defendant to more than 40 years’

     imprisonment but based on the percentages of the sentences that must be served, the defendant


                                                      2
     could serve less than 40 years. To illustrate its point, the court used a hypothetical sentence of 30

     years’ imprisonment at an 85% service rate for aggravated criminal sexual assault and 20 years’

     imprisonment at a 50% service rate for aggravated vehicular hijacking. After hearing arguments

     from the parties as to whether the hypothetical sentence was allowed, the court began the hearing.

¶8          The State presented the victim impact statement from the original hearing. The defendant

     presented testimony from two sisters, a letter from a third sister, and his presentence investigation

     report (PSI). The State argued an appropriate sentence would be an aggregate term of 44½ years’

     imprisonment. Defense counsel argued an appropriate sentence would be an aggregate term of 20

     to 25 years’ imprisonment. In allocution, the defendant took responsibility for the offenses and

     described his growth and rehabilitation while in prison.

¶9          The court then discussed the following mitigating factors:

                            “I mean, when you’re young, you do things that you wouldn’t do as a mature

                    person. That’s totally an age-related factor. ***

                            *** [I]mpetuosity doesn’t really apply as much since this entire scenario

                    played out over a long period of time and gave the Defendant multiple opportunities

                    to back away from the hours and hours of conduct that was involved here. ***

                            ***

                            *** [H]is level of maturity was one at the age of 16 years and 8 months as

                    one of a hardened criminal.

                            You were a mature criminal at that point in time having been through

                    everything you have done and all of the actions you committed ***.

                                                    ***




                                                      3
        *** You at age 16 and 8 months did have the ability to consider the risks

and consequences of your behavior because you were constantly taught that ***.

                               ***

        In terms of his cognitive and development disability, in the average range,

even if it was low average. There’s reference to no special education services being

required and acknowledgment that there were no mental health disabilities per se.

***

        In terms of you being subject to outside pressure, I think the peer pressure

here, there was a component of it, but I think that you were the lead—ringleader,

as counsel mentioned, of this particular incident. Really, the others were being more

influenced by you than you by them. ***

        ***

        *** [Y]ou certainly developed evil characteristics as you grew. Your

siblings didn’t turn that way, even though they were faced with the same family

pressures and abuse.

        Negative influences, Ronald Wells’s case has crossed my desk a number of

times since I have been in this position. So you didn’t have good—necessarily good

influences. *** But you could have learned from those positive influences in your

life too.

        We have already talked about your family and home environment. Your

educational background is full—is more fully documented in the PSIs. We talked

about the abuse you suffered as a child and the childhood trauma and parental




                                  4
neglect, so to speak. You didn’t even know your mom apparently as she lost rights

to you early on, if I recall correctly.

                                 ***

        But that’s hard to then conclude that based on what you have said and that

you’re having normal conversations with siblings now that you’re rehabilitated or

on your way or road to rehabilitation. That’s just difficult to come to a conclusion

on at this point in time. Another element is the circumstances of your offense. I’m

not even going to go there. It is so horrific. The record will speak for itself.

        Next element, your degree of participation and specific role in the offense

***. *** [Y]ou were the leader of the pack. You were the one with the gun.

        The level of planning, there was malice aforethought here involved. This

was a plan to stop a vehicle, random as though it may be, and then conduct the

behavior that followed over the next course of the rest of the evening.

        You were quite capable of participating in your own defense at the time of

the case. We have already talked about your prior juvenile criminal history, which

is bad. And I have acknowledged today at least your expression of remorse, which

may end up with some benefit to you today. ***

                                 ***

        Based on everything I referred to above and considering all of the

characteristics and factors of the Defendant’s youth and his attendant circumstances

before imposing a sentence within a discretionary range here today, I am

concluding that your conduct in the case—and this is a fairly easy call—showed

irretrievable depravity ***.”

                                    5
¶ 10             The court sentenced the defendant to 30 years’ imprisonment at an 85% service rate for

       aggravated criminal sexual assault, a consecutive 21 years’ imprisonment at a 50% service rate for

       aggravated vehicular hijacking, and a concurrent 6 years’ imprisonment at a 50% service rate for

       kidnapping. The court’s sentence would require the defendant to effectively serve 36 years’

       imprisonment. Regarding its discretion not to impose a 10-year firearm enhancement, the court

       stated:

                                “This may be attributable to your youth at the time of the offense. It may be

                        attributable to the arguments you and your attorney made today and your statement

                        here today. But because it is now by virtue of a change in the law discretionary to

                        me as to whether to add the 10-year enhancement or add-on to your sentence for

                        possessing a firearm at this time, I’m exercising my discretion in not adding that 10

                        years on to your sentence.”

¶ 11             The defendant filed a motion to reconsider sentence and argued the court wrongly

       determined he could be sentenced to a de facto life sentence and that his sentence violated Buffer.

       The court denied the motion, and the defendant appealed.

¶ 12                                                II. ANALYSIS

¶ 13             The defendant argues the circuit court failed to properly consider the juvenile sentencing

       factors set forth in section 5-4.5-105 of the Code (730 ILCS 5/5-4.5-105 (West 2020)) before

       resentencing him, resulting in an unconstitutional de facto life sentence.

¶ 14             At the outset, we note that “[i]t is well settled that a trial judge’s sentencing decisions are

       entitled to great deference and will not be altered on appeal absent an abuse of discretion.” People

       v. Jackson, 375 Ill. App. 3d 796, 800 (2007). A reviewing court “must not substitute its judgment

       for that of the trial court simply because the reviewing court would have weighed the factors


                                                           6
       differently.” Id. at 800-01. A sentence that falls within the statutorily prescribed range is

       presumptively valid (People v. Busse, 2016 IL App (1st) 142941, ¶ 27), and “is not an abuse of

       discretion unless it is manifestly disproportionate to the nature of the offense” (People v. Franks,

       292 Ill. App. 3d 776, 779 (1997)). We presume the circuit court considered the relevant factors

       and mitigation evidence presented. People v. Wilson, 2016 App (1st) 141063, ¶ 11. The court is

       not required to “recite and assign a value to each factor.” Id. It is defendant’s burden to show that

       the court did not consider the relevant factors. Id.

¶ 15          The sentencing range for aggravated criminal sexual assault is 6 to 60 years (730 ILCS 5/5-

       4.5-25(a), 5-5-3.2(b)(2) (West 2020)), and the court may, in its discretion, impose a 10-year

       sentencing enhancement due to the defendant’s possession of a firearm. Id. § 5-4.5-105(b); 720

       ILCS 5/12-14(d)(1) (West 2004). The sentencing range for aggravated vehicular hijacking is 7 to

       30 years. 730 ILCS 5/5-4.5-25(a) (West 2020); 720 ILCS 5/18-4(b) (West 2004). The sentencing

       range for kidnapping is 3 to 7 years. 730 ILCS 5/5-4.5-35(a) (West 2020); 720 ILCS 5/10-1(c)

       (West 2004). Since the defendant’s sentences of 30 years’ imprisonment for aggravated criminal

       sexual assault, 21 years’ imprisonment for aggravated vehicular hijacking, and 6 years’

       imprisonment for kidnapping are within the applicable ranges, they are presumptively valid. See

       Busse, 2016 IL App (1st) 142941, ¶ 27.

¶ 16          The eighth amendment of the United States Constitution prohibits cruel and unusual

       punishments and applies to the states through the fourteenth amendment. People v. Dorsey, 2021

       IL 123010, ¶ 37. Punishment for a crime should be proportionate to the offense. Roper v. Simmons,

       543 U.S. 551, 560 (2005). Juveniles are more capable of change than are adults, and their actions

       are less likely to be evidence of irretrievably depraved character. Graham v. Florida, 560 U.S. 48,

       68 (2010). Therefore, the eighth amendment forbids a sentencing scheme that mandates life in


                                                         7
       prison without the possibility of parole for juvenile offenders. Miller v. Alabama, 567 U.S. 460,

       479 (2012).

¶ 17          “[T]o prevail on a claim based on Miller and its progeny, a defendant sentenced for an

       offense committed while a juvenile must show that (1) the defendant was subject to a life sentence,

       mandatory or discretionary, natural or de facto, and (2) the sentencing court failed to consider

       youth and its attendant characteristics in imposing the sentence.” Buffer, 2019 IL 122327, ¶ 27.

       “[A] prison sentence of 40 years or less imposed on a juvenile offender does not constitute a

       de facto life sentence in violation of the eighth amendment.” Id. ¶ 41. Further, “a statutory

       sentencing scheme that affords a juvenile an opportunity to be released from prison after serving

       40 years or less of the term imposed does not constitute a de facto life sentence.” Dorsey, 2021 IL

       123010, ¶ 65.

¶ 18          In response to the juvenile sentencing concerns raised by Miller and its progeny, the Illinois

       legislature enacted Public Act 99-69 in 2016, which added section 5-4.5-105 to the Code. Pub. Act

       99-69 (eff. Jan. 1, 2016) (adding 730 ILCS 5-4.5-105). Section 5-4.5-105 sets forth mitigating

       factors that a sentencing court must consider when sentencing a juvenile offender. 730 ILCS 5/5-

       4.5-105(a) (West 2020). Those factors include:

                              “(1) the person’s age, impetuosity, and level of maturity at the time of the

                       offense, including the ability to consider risks and consequences of behavior, and

                       the presence of cognitive or developmental disability, or both, if any;

                              (2) whether the person was subjected to outside pressure, including peer

                       pressure, familial pressure, or negative influences;




                                                         8
                              (3) the person’s family, home environment, educational and social

                      background, including any history of parental neglect, physical abuse, or other

                      childhood trauma;

                              (4) the person’s potential for rehabilitation or evidence of rehabilitation, or

                      both;

                              (5) the circumstances of the offense;

                              (6) the person’s degree of participation and specific role in the offense,

                      including the level of planning by the defendant before the offense;

                              (7) whether the person was able to meaningfully participate in his or her

                      defense;

                              (8) the person’s prior juvenile or criminal history; and

                              (9) any other information the court finds relevant and reliable, including an

                      expression of remorse, if appropriate. However, if the person, on advice of counsel

                      chooses not to make a statement, the court shall not consider a lack of an expression

                      of remorse as an aggravating factor.” Id.

¶ 19          The record in the instant case affirmatively establishes that the court considered the above

       factors before it pronounced the defendant’s sentence. Supra ¶ 9. However, the defendant argues

       the court merely paid “lip service” to the section 5-4.5-105(a) factors because, during the court’s

       presentence discussion, it proposed a hypothetical sentence that was similar to the sentence that it

       ultimately imposed. We disagree with the defendant that the court’s discussion of the changes in

       the juvenile sentencing law after Buffer indicates that it did not give adequate consideration to the

       juvenile factors in mitigation. This discussion occurred well before the court considered, at some

       length, the section 5-4.5-105(a) factors. Moreover, the record indicates the court gave significant

                                                        9
       thought to the factors, as it based its decision not to impose the 10-year firearm enhancement on

       the defendant’s youth at the time of the offense.

¶ 20          The defendant further argues the court assigned insufficient weight to the factors that

       favored imposing a lesser sentence. In essence, the defendant asks this court to reweigh the factors.

       However, we will not substitute our judgment for that of the circuit court simply because the

       defendant believes we should weigh the factors differently. See Jackson, 375 Ill. App. 3d at 800-

       01.

¶ 21          Additionally, the defendant argues his cumulative 51-year prison sentence is an

       unconstitutional de facto life sentence for crimes he committed as a juvenile. While the defendant

       was sentenced to a total of 51 years, if he receives all possible good-conduct credit, his sentence

       will be 36 years. 730 ILCS 5/3-6-3(a)(2)(ii), (iii) (West 2020). Our supreme court recently found

       a good-conduct credit scheme that provides the defendant some meaningful opportunity to obtain

       release based on demonstrated maturity and rehabilitation before spending more than 40 years in

       prison is not a de facto life sentence in violation of the eighth amendment. Dorsey, 2021 IL 123010,

       ¶ 65. Thus, based on Dorsey, the defendant did not receive an unconstitutional de facto life

       sentence, as he will only be required to serve 36 years’ imprisonment.

¶ 22                                           III. CONCLUSION

¶ 23          The judgment of the circuit court of Peoria County is affirmed.

¶ 24          Affirmed.




                                                        10